Citation Nr: 1442993	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a sacroiliac strain, claimed as a low back condition (a back disability).  

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1987 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issue of entitlement to service connection for a back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO denied service connection for a back disability.  The Veteran did not file a timely appeal to this decision.  

2.  Additional evidence received since the March 1992 rating decision on the issue of service connection for a back disability is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1992 rating decision is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The issue of whether new and material evidence has been received to reopen service connection for a back disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome with respect to this issue, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In applying 38 C.F.R. 
§ 3.156(b), the United States Court of Appeals for Veterans Claims (Court) has clarified that "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69  (Fed. Cir. 2011). 

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Back Disability Analysis

In the current claim on appeal, the Veteran seeks to reopen service connection for a back disability.  In March 1992, the RO denied service connection for a back disability, and informed the Veteran of the decision in a correspondence dated April 1992.  The RO found that there was no objective evidence that the Veteran had current residuals of the sacroiliac strain that was diagnosed in service, as the Veteran failed to appear for a VA examination.  The Veteran did not initiate an appeal of the March 1992 determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the last final disallowance of the claim in March 1992, recent evidentiary submissions include private treatment records from 1998 to 2010, a VA examination report from December 2009, a VA addendum opinion from April 2014, and the Veteran's lay statements in support of his appeal.  Collectively, the private treatment records and the VA examination report document a current back disability.  The private medical records from 1998 to 2010 indicate that the Veteran has received current diagnoses of back pain, lumbosacral strain, lumbosacral sprain, disorder of lumbar intervertebral disc, and facet syndrome.  In addition, the December 2009 VA examination report provided a diagnosis of chronic mechanical low back pain.  Further, several private treatment records make note of the Veteran's reported chronic history of a back condition as beginning in service and relate the Veteran's current back complaints to the Veteran's reported history.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a back disability has been received.  The private treatment records and the December 2009 VA examination report revealing a current back disability are new, in that they were not of record at the time of the prior final denial.  They are neither cumulative nor redundant of evidence already of record, as evidence of a current back disability was not of record at the time of the March 1992 last final disallowance.  

This newly submitted evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses, in part, the basis for the prior denial; that is, that the Veteran has a current back disability that was incurred in service.  The Court has held that 
38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.

Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 
38 C.F.R. § 3.156, warranting reopening of service connection for a back disability.  At the time of the March 1992 denial, VA had only the service treatment reports and several lay statements of record.  The Veteran's private treatment records tend to establish that the Veteran has a current diagnosis of a back disability and his statements tend to suggest an in-service incurrence.  For these reasons, the Board finds that the additional evidence received since the March 1992 decision is new and material to reopen service connection for back disability. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a back disability is granted.


REMAND

The Board finds that additional development is required regarding the issue of service connection for a back disability prior to Board adjudication.  38 C.F.R. 
§ 19.9 (2013).  The Board finds the medical evidence of record is unclear and a supplemental medical opinion is needed to determine the specific nature of the Veteran's back disability.  

The Veteran contends that the current back disability is directly related to an injury incurred in service.  Specifically, he reports initially injuring his back in March 1989 while playing basketball when he fell ten feet onto his back after hanging on the basketball rim.  The Veteran also reports recurrent back pain since the initial incident, which has recently increased in severity.  The Veteran's service treatment records also contain a report of the Veteran being involved in a motor vehicle accident in April 1989.

Diagnostic imaging reports of the Veteran's lumbar spine contain discrepancies as to whether the Veteran has a congenital limbus vertebra or a traumatic spinal compression fracture.  A June 1989 in-service radiographic report indicated an old limbus vertebra at the L4 vertebral level with "no acute significance."  An April 2009 radiographic report indicated an "irregularity of the anterior superior aspect of L4 which may be congential or from a prior injury."  Private treatment records from April and September 2009 indicate that the April 2009 X-ray confirmed an old compression fracture at L4.  An October 2009 Magnetic Resonance Imaging report indicated an L4 endplate fracture.  A December 2009 VA examination report indicated a limbus vertebra at L4, and further indicated that a limbus vertebra is a congenital growth anomaly of the vertebral rim that typically causes a chronic history of low back pain.   

In April 2014, an addendum medical opinion was obtained to clarify the discrepancy between the diagnostic imaging findings, as reflected above.  The VA physician indicated that based upon a review of the Veteran's presentation, as indicated in the service treatment records, the abnormality at the Veteran's L4 vertebra was likely a congential limbus vertebra and not the result of a traumatic fracture as reported by the Veteran and private treatment records.  Therefore, the VA physician opined that the Veteran's current back disability is not as least as likely as not due to service.  

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2013); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997); VAOPGCPREC 82-90 (interpreting that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90.

The April 2014 VA physician opined that the Veteran has a congenital defect at the L4 vertebra; however, the VA physician did not opine as to whether the Veteran sustained an injury superimposed on this congential anomaly.  It is unclear from this medical opinion whether the Veteran's current back disability was considered as resulting from a distinct injury superimposed on the preexisting congenital defect.  Therefore, a supplemental medical opinion is necessary to adjudicate the Veteran's claim.  

Accordingly, the issue of service connection for a back disability is REMANDED for the following actions:

1. The AOJ should refer the case to the VA physician who completed the April 2014 addendum medical opinion for a supplemental medical opinion regarding the Veteran's back disability.  Another examination is not required; however, if the VA physician indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.  The record should be made available for review in connection with this request. 

2. The VA physician should identify any currently diagnosed lumbar spine and/or sacroiliac disability or disabilities, to include any congential spinal defect, and should offer the following opinions: 

a. Is it at least as likely as not (a 50 percent or greater probability) that a currently diagnosed lumbar spine or sacroiliac disability began during service or is otherwise linked to some incident in service, including any injury sustained while playing basketball or as the result of a motor vehicle accident?

b. If arthritis of the lumbar spine or sacroiliac joint is found, is it at least as like as not (a 50 percent or greater probability) that arthritis resulting in painful or limited motion manifested within one year after discharge from active service?

c. Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability is the result of an injury or disease superimposed on the preexisting congenital spinal defect during active service?

The phrase "as least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of the medical evidence, both for and against a conclusion, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In the supplemental opinion, the VA physician should specifically address the Veteran's contentions of no prior back complaints prior to service and his attribution of his back complaints, both in-service and since service, to a traumatic incident in service.  

3. When the development has been completed, the AOJ should readjudicate the case based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


